DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 19 April 2022.  Claims 1-3, 5, 6, 9, 11, 12, 26, 27, 33, 34, 36, 37, 41, 42, 48, 51, 52, 54, and 56-58 are currently under consideration.  The Office acknowledges the amendments to claims 1, 2, 5, 12, 26, 27, 33, 34, 36, 37, 48, 51, 52, and 54, as well as the addition of new claims 56-58.

Claim Objections
Claims 1, 33, and 48 are objected to because of the following informalities:
In claim 1, line 8: “the vibration module” should apparently read --the at least one vibration module--.
In claim 1, line 12: “paused” should apparently read --to be paused--.
In claim 33, line 3: “more than one vibration modules” should apparently read --more than one vibration module--.
In claim 48, line 10: “paused” should apparently read --is paused-- or --can be paused-- (or similar).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 54 and 56-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 54 recites the limitation “near a vagus nerve” in line 2.  The term “near” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to the vagus nerve the at least one vibration modules must be placed to meet the limitation.
Claim 56 recites the limitation "the sensors" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 57 recites the limitation "the user’s smartphone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 57 and 58 are rejected by virtue of their dependence upon claim 56.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 12, 26, 48, 51, 52, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Pub. No. 2018/0356890 A1; hereinafter known as “Zhang”), in view of O’Brien (U.S. Pub. No. 2010/0318007 A1).
Regarding claim 1, Zhang discloses a therapy device (Abstract; Fig. 1; [0016]), comprising: a main controller board enclosed in a housing ([0030]; [0047]-[0049]); a power source operatively connected to the main controller board ([0020]); at least one vibration module operatively connected to the main controller board, the at least one vibration module comprising four or more motors 102, the at least one vibration module operable to generate a mechanical vibration ([0022]; [0032]); and an input controller operatively connected to the main controller board, wherein the input controller is operable to control the vibration module ([0043]; [0052]), wherein the combination of the four or more motors in the at least one vibration module is configured to generate a multidirectional vibration in a user and wherein each of the motors is configured to drive through increasing and decreasing frequencies not synchronized with the other motors ([0005]; [0017]-[0018]; [0039]; [0047]; [0055]; the motors are movable and provide vibration in different directions, providing multidirectional vibration; each motor is individually controlled and can be turned on/off at any time; each has an adjustable/controllable frequency).  Zhang fails to expressly disclose that each of the motors is configured to be paused at random periods of time.  O’Brien discloses a similar therapy device comprising a vibration module comprising four stimulators (Abstract; Figs. 1-2; [0033]) wherein each stimulator is configured to drive through increasing and decreasing frequencies and paused at random periods of time not synchronized with the other stimulators in order to prevent the user from becoming accustomed to the stimulation ([0010]; [0014]; [0021]; [0024]; [0032]; [0035]-[0037]; [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang so that each of the motors is configured to be paused at random periods of time, as taught by O’Brien, in order to prevent the user from becoming accustomed to the stimulation/vibration.
Regarding claim 2, the combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, and Zhang further discloses that the main controller board automatically selects a frequency of vibration for each motor in the at least one vibration module ([0018]; [0055]).
Regarding claim 3, the combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, and Zhang further discloses that the frequency of vibration of each motor is between about 0.0625 Hz and about 1500 Hz ([0018]).
Regarding claim 5, the combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, and Zhang further discloses that the at least one vibration module comprises a first motor and a second motor of the four or more motors that vibrate perpendicular to one another (Fig. 1; [0017]; e.g., the adjacent motors are perpendicular to one another).
Regarding claim 6, the combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, and Zhang further discloses that the at least one vibration module comprises a third motor of the four or more motors that vibrates in an oblique direction to the first or second motors ([0017]; the motors are movable relative to each other, so if a third motor is moved along the band in either direction, it will be oblique to the first and second motors).
Regarding claim 12, the combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, and Zhang further discloses at least one sensor operatively connected to the at least one vibration module ([0017]).
Regarding claim 26, the combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, and Zhang further discloses a magnet configured to be between the housing and the user ([0022]; [0026]; LRAs include a magnet).
Regarding claim 48, the combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, and further discloses a method capable of stimulating an autonomous or parasympathetic nervous system (Zhang: Abstract; Figs. 2, 5), the method comprising: placing the device of claim 1 on the skin of a user (Zhang: [0017]; [0022]; [0032]); selecting a power level for the at least one vibration module (Zhang: [0028]-[0030]); and removing the at least one vibration module after a period of time (Zhang: [0021]), wherein the combination of the four or more motors in the at least one vibration module generates a multidirectional vibration in a user and wherein each of the motors is configured to drive through increasing and decreasing frequencies not synchronized with the other motors (Zhang: [0005]; [0017]-[0018]; [0022]; [0039]; [0047]; [0055]; the motors are movable and provide vibration in different directions, providing multidirectional vibration; each motor is individually controlled and can be turned on/off at any time; each has an adjustable/controllable frequency) and wherein each of the motors is configured to be paused at random periods of time (O’Brien: [0010]; [0014]; [0021]; [0024]; [0032]; [0035]-[0037]; [0054]).
Regarding claim 51, the combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, and Zhang further discloses that the at least one vibration module comprises a first motor and a second motor that vibrate perpendicular to one another (Fig. 1; [0017]; e.g., the adjacent motors are perpendicular to one another).
Regarding claim 52, the combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, and Zhang further discloses that the vibration module comprises a third motor that vibrates in an oblique direction to the first or second motors ([0017]; the motors are movable relative to each other, so if a third motor is moved along the band in either direction, it will be oblique to the first and second motors).
Regarding claim 56, the combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, and Zhang further discloses at least one processor 402 and at least one non-transitory computer readable medium 406 configured to store instructions for a data collecting interactive program which, when executed by the at least one processor, causes the at least one processor to receive input signals from sensors 104/106, define a vibration, and instruct the at least one vibration modules to generate a vibration ([0047]-[0052]).
Regarding claim 57, the combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, and Zhang further discloses that the at least one non-transitory computer readable medium may cause a processor on the user’s smartphone to execute the interactive program ([0017]; [0060]; [0085]).
Regarding claim 58, the combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, and Zhang further discloses that at least one sensor can connect wirelessly with either device or a cell phone with a sensor application ([0017]; [0024]; [0030]; [0052]; [0056]; [0060]; [0084]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and O’Brien as applied to claim 1 above, and further in view of Brannon (U.S. No. 6,193,678 B1).  The combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, but fails to disclose that the input controller is an input device harness comprising at least two inputs.  Brannon discloses a similar therapeutic device (Abstract) with multiple vibration units, along with an input controller comprising an input device harness comprising at least two inputs in order to connect the controller to the vibration units (col. 4, lines 48-51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and O’Brien with an input device harness, as taught by Brannon, in order to connect the controller to the motors.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and O’Brien as applied to claim 1 above, and further in view of Rawls-Meehan (U.S. Pub. No. 2017/0112716 A1).  The combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, but fails to disclose a power switch harness operatively connected to the power source.  Rawls-Meehan discloses a similar therapeutic device (Abstract) with multiple vibration units, along with a power switch harness operatively connected to a power source in order to provide power and data connections for a controller and power source ([0304]; [0350]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and O’Brien with a power switch harness, as taught by Rawls-Meehan, in order to provide power and data connections for the controller and power source.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and O’Brien as applied to claim 1 above, and further in view of Idris (U.S. Pub. No. 2017/0290736 A1).  The combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, and Zhang further discloses a band to secure the device to the user or to secure at least one electrical capacitor to the at least one vibration module ([0017]).  The combination of Zhang and O’Brien fails to disclose that the band is a conductive fabric.  Idris discloses a similar vibratory therapeutic device (Abstract) comprising a conductive fabric in order to provide power to the vibrators ([0008]; [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and O’Brien with a conductive fabric, as taught by Idris, in order to provide power to the motors.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and O’Brien as applied to claim 1 above, and further in view of Lach et al. (U.S. Pub. No. 2018/0228689 A1; hereinafter known as “Lach”).  The combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, but fails to disclose more than one vibration module, wherein each vibration module is configured to be placed bilaterally on a separate area of a user’s body from other vibration modules of the more than one vibration module.  Lach discloses a similar vibratory therapeutic device (Abstract; Fig. 1) comprising more than one vibration module, each configured to be placed bilaterally on a separate area of a user’s body from other vibration modules in order to provide therapy to multiple portions of the user (Fig. 1; [0029]-[0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and O’Brien with more than one vibration module configured to be placed bilaterally on a separate area of the user’s body from other vibration modules, as taught by Lach, in order to provide therapy to multiple portions of the user.

Claims 36, 37, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and O’Brien as applied to claim 1 above, and further in view of Rawls-Meehan and Radl et al. (U.S. Pub. No. 2012/0046579 A1; hereinafter known as “Radl”).
Regarding claim 36, the combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, and Zhang further discloses a method of using the device of claim 1 comprising: placing at least one vibration module of the device of claim 1 at a location on a user ([0017]).  The combination of Zhang and O’Brien fails to disclose engaging a power switch harness to turn the device on, selecting a pulse width modulation for the at least one vibration module using the input controller, and disengaging the power switch harness after a period to turn the device off.  Rawls-Meehan discloses a similar therapeutic device (Abstract) with multiple vibration units, along with a power switch harness operatively connected to a power source, and engaging/disengaging the power switch harness to turn the device on and off, in order to provide power and data connections for a controller and power source and control the device ([0235]; [0304]-[0306]; [0350]; [0448]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and O’Brien by engaging/disengaging a power switch harness, as taught by Rawls-Meehan, in order to provide power and data connections for the controller and power source and control the device.
The combination of Zhang, O’Brien, and Rawls-Meehan fails to disclose selecting a PWM for the vibration module using the input controller.  Radl discloses a similar method of using a vibrational therapy device (Abstract) comprising selecting a pulse width modulation for the vibration module using an input controller in order to control the motor outputs ([0060]; [0099]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang, O’Brien, and Rawls-Meehan by selecting a pulse width modulation for the vibration module using an input controller, as taught by Radl, in order to control the motor outputs.
Regarding claim 37, the combination of Zhang, O’Brien, Rawls-Meehan, and Radl discloses the invention as claimed, see rejection supra, and Zhang further discloses that the main controller board comprises at least one non-transitory computer readable medium storing instructions for a data collecting interactive program which when executed by the at least one microprocessor, cause the at least one microprocessor to receive input signals from the input controller, define a vibration frequency for each motor, and instruct the vibration module to generate the multidirectional vibration ([0047]-[0050]).
Regarding claim 41, the combination of Zhang, O’Brien, Rawls-Meehan, and Radl discloses the invention as claimed, see rejection supra, and Zhang further discloses receiving input from a sensor to provide feedback to the main controller board to adjust the vibration ([0017]).
Regarding claim 42, the combination of Zhang, O’Brien, Rawls-Meehan, and Radl discloses the invention as claimed, see rejection supra, and Zhang further discloses that the device further comprises a magnet between the housing and the user ([0022]; [0026]; LRAs include a magnet). 

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and O’Brien as applied to claim 48 above, and further in view of Juto et al. (U.S. Pub. No. 2013/0158452 A1).  The combination of Zhang and O’Brien discloses the invention as claimed, see rejection supra, but fails to disclose that the at least one vibration module is placed near a vagus nerve.  Juto discloses a similar method of stimulating the autonomous or parasympathetic nervous system with a random mechanical vibration (Abstract; [0005]; [0186]; [0195]), wherein at least one vibration module is placed near a vagus nerve in order to modulate the ANS as desired ([0108]-[0115]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and O’Brien by placing the vibration module near a vagus nerve, as taught by Juto, in order to modulate the ANS as desired.

Response to Arguments
Applicant’s arguments with respect to the claim objections, the rejections under 35 U.S.C. 112, and the rejections under 35 U.S.C. 101 have been fully considered and are generally persuasive in light of the amendments.  Nearly all the objections and rejections have been withdrawn.  However, as detailed supra, an objection to claim 1 and a rejection of claim 54 under 35 U.S.C. 112 persist (along with several new objections/rejections).
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791